Title: To George Washington from Timothy Pickering, 3 August 1796
From: Pickering, Timothy
To: Washington, George


        
          Sir,
          Department of State August 3. 1796
        
        In my letter of the 30th ulto which was forwarded by post the first instant, I had the pleasure to mention the arrival of the Spanish treaty, ratified by His Catholic Majesty. I now do myself the honor to transmit the treaty itself (being a duplicate original) with a proclamation, for your signature, in order to promulgate the same to the citizens of the U. States. I also inclose for your information, a translation of the form in which the treaty was ratified by his Catholic Majesty; and am, with the highest respect, sir, your most obt servant
        
          Timothy Pickering.
        
      